In a proceeding pursuant to CPLR article 78 inter alia to compel respondents to provide petitioner with certain rent moneys and moving expenses (the Commissioner of Social Services of the State of New York having made a determination on March 11, 1975, after a fair hearing, inter alia refusing to affirm the local agency’s refusal to permit petitioner to move), petitioner appeals from a judgment of the Supreme Court, Kings County, dated July 24, 1975, which (1) granted the cross motion of the respondent State commissioner to dismiss the petition and (2) denied the petition. Judgment reversed, on the law, without costs or disbursements, and petition granted to the extent of directing the respondent New York City Department of Social Services to comply with the determination of the Department of Social Services of the State of New York, dated March 11, 1975. Petition otherwise dismissed. No fact questions were presented. The respondent New York City Department of Social Services acted arbitrarily and capriciously, and in violation of 18 NYCRR 358.22, in failing to comply with the determination of the State commissioner. On this appeal the local agency has quite properly consented to a direction by this court to abide by the determination of the State commissioner. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.